           Case 2:21-cv-00208-APG-EJY Document 9 Filed 03/01/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ETHAN RODRIGUEZ,                                         Case No.: 2:21-cv-00208-APG-EJY

 4          Plaintiff                                    Order Remanding for Lack of Subject
                                                                 Matter Jurisdiction
 5 v.

 6 LYFT, INC.,

 7          Defendant

 8         Defendant Lyft, Inc. removed this action from state court on the basis of diversity

 9 jurisdiction. ECF No. 1. I previously ordered defendant Lyft to show cause why this action

10 should not be remanded for lack of subject matter jurisdiction. ECF No. 6.

11         Based on my judicial, legal, and practical experience and common sense, Lyft has not

12 met its burden of establishing by a preponderance of the evidence that the amount in controversy

13 exceeds $75,000. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). Ashcroft v.

14 Iqbal, 556 U.S. 662, 679 (2009). Lyft presents only the plaintiff’s request for exemption from

15 arbitration filed in state court, which identifies $27,057.42 in medical bills. Consequently, I

16 must remand this action to state court.

17         I THEREFORE ORDER that this case is remanded to the state court from which it was

18 removed for all further proceedings. The clerk of the court is instructed to close this case.

19         DATED this 1st day of March, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
